         Case 3:20-cv-02731-VC Document 760-1 Filed 10/20/20 Page 1 of 6




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           ) CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            ) FEDERAL DEFENDANTS’ FIRST SET OF
                                               ) INTERROGATORIES TO PLAINTIFFS
   v.                                          )
                                               )
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )




FED. DEFS.’ FIRST SET OF INTERROGS. TO PLS.
No. 3:20-cv-02731-VC
         Case 3:20-cv-02731-VC Document 760-1 Filed 10/20/20 Page 2 of 6




                                            INTRODUCTION
        Pursuant to Federal Rule of Civil Procedure 33, defendants David Jennings, Matthew T.

Albence, and U.S. Immigration and Customs Enforcement (Federal Defendants) propound the following

interrogatories upon Plaintiffs and request that the interrogatories be answered separately, fully, and

under oath. In light of Plaintiffs’ position regarding a possible evidentiary hearing and the need for

expedited discovery in advance of the possible hearing, Federal Defendants request and instruct

Plaintiffs to respond to these interrogatories on an expedited basis by no later than Friday, July 31, 2020.

                                                 DEFINITIONS
        1.      “Action” means the litigation captioned Zepeda Rivas et al. v. Jennings et al., No. 3:20-

cv-02731-VC, filed in the U.S. District Court for the Northern District of California.

        2.      “Class members” means all members of the putative class provisionally certified by the

Court in this Action.

        3.      “COVID-19” means the disease discussed in paragraph 139 of the Class Petition for Writ

of Habeas Corpus and Class Complaint for Injunctive and Declaratory Relief, filed as ECF No. 1 in this

Action, or the virus that causes such disease.

        4.      “Day” means a twenty-four-hour calendar day and includes the night.

        5.      “Date” means the exact date, month, and year, if ascertainable, or if not, the best

approximation of the exact date, month, and year.
        6.      “Federal Defendants” means David Jennings, Matthew T. Albence, and U.S. Immigration

and Customs Enforcement.

        7.      “Person” means any natural person or any business, legal or governmental entity, or

association.

        8.      “Plaintiffs” or “you” means Angel de Jesus Zepeda Rivas, Brenda Ruiz Tovar, Lawrence

Mwaura, Luciano Gonzalo Mendoza Jeronimo, Coraima Yaritza Sanchez Nuñez, Javier Alfaro, and

Dung Tuan Dang, acting on behalf of themselves and all others putative class members.

        9.      When referring to a person, “identify” means to give, to the extent known, the person’s

full name and aliases, present or last known address, phone number, contact information, alien

registration number (if any), date of birth, and the present or last known place of employment.

FED. DEFS.’ FIRST SET OF INTERROGS. TO PLS.
No. 3:20-cv-02731-VC                                                                                  1
          Case 3:20-cv-02731-VC Document 760-1 Filed 10/20/20 Page 3 of 6




         10.    When referring to a non-natural person, “identify” means to provide the name of the

entity, the complete address of its principal place of business, all other offices or subsidiaries, and

telephone numbers.

         11.    When referring to documents, “identify” means to give, to the extent known, the (i) type

of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s), addressee(s), and

recipient(s).

         12.    The term “document” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Federal Rule of Civil Procedure 34(a), including, without limitation, electronic or

computerized data compilations. A draft or non-identical copy is a separate document within the meaning

of this term.

         13.    The phrases “pertain to” and “pertaining to” mean relates to, refers to, contains, concerns,

describes, embodies, mentions, constitutes, constituting, supports, corroborates, demonstrates, proves,

evidences, shows, refutes, disputes, rebuts, controverts, or contradicts.

                                              INSTRUCTIONS
         1.     In answering these interrogatories, you are required to furnish all information that is

 available to you or subject to your reasonable inquiry, including information in the possession of your

 agents, attorneys, accountants, advisors, consultants, volunteers, or other persons directly or indirectly

 employed by you or your attorneys, and anyone else otherwise subject to your control.

         2.     In answering these interrogatories, you must make a diligent search of your records and

 of other papers and materials in your possession or available to you or your representatives.

         3.     If, after exercising due diligence to do so, you cannot fully answer any one or any sub-

 part of an interrogatory or request for production, explicitly so state and explain what you did to attempt

 to secure the known information. Answer all other subparts of the interrogatory or request for

 production, and provide any information in your possession which may partially answer the

 interrogatory or request for production, or which may lead Federal Defendants to the discovery of the

 unknown information.

         4.     These interrogatories are continuing and the answers/responses thereto must be

 supplemented to the maximum extent authorized by law and the applicable rules.

 FED. DEFS.’ FIRST SET OF INTERROGS. TO PLS.
 No. 3:20-cv-02731-VC                                                                                 2
        Case 3:20-cv-02731-VC Document 760-1 Filed 10/20/20 Page 4 of 6




       5.      With respect to any claim of privilege by you regarding any documents, communications,

or information sought by any of Federal Defendants’ discovery requests, you are hereby requested,

pursuant to Federal Rule of Civil Procedure 26(b)(5), to identify each such document, communication,

or information withheld on grounds of an alleged privilege, and specifically set forth the following:

               a.      the nature and basis of the privilege claimed;

               b.      the authors;

               c.      the addressee(s), including the recipients of copies;

               d.      the date of the document, communication, or information;

               e.      the subject matter of the document, communication, or information;

               f.      if the privilege claimed is the attorney-client privilege, an indication of which

                       author(s) or addressee(s) are attorneys; and

               g.      any other information necessary to support the claim of privilege.

       6.      Each paragraph herein shall be construed independently and not with reference to any

other paragraph herein, unless otherwise specified.

       7.      If you object to any request on the ground that the request is too broad and/or

burdensome, respond to the extent the request is not deemed overly broad or burdensome.

       8.      Your responses must identify the person providing the information that is included in the

response.

       9.      If you cannot answer an interrogatory fully and completely, answer as much as you can

and provide the facts upon which you rely in support of your contention that you cannot answer fully

and completely.

       10.     The terms “all,” “any,” and “each” shall be construed as “all, any, and each.” “Including”

shall be construed as “including but not limited to.” “And” and “or” shall be construed either

disjunctively or conjunctively as necessary to bring within the scope of the discovery request all

responses that might otherwise be construed to be outside of its scope. The singular of any word

includes the plural and vice versa. The past, present, or future tense of any word includes all other

tenses. The masculine, feminine, or neuter version of any word includes all other sexes and genders.

       11.     The interrogatories are to be signed and verified by Plaintiffs in accordance with Federal

FED. DEFS.’ FIRST SET OF INTERROGS. TO PLS.
No. 3:20-cv-02731-VC                                                                                 3
        Case 3:20-cv-02731-VC Document 760-1 Filed 10/20/20 Page 5 of 6




Rule of Civil Procedure 33.

                                        INTERROGATORIES
       1.      For each putative class member, state whether the class member consents to be tested for

COVID-19 and is willing to sign all consent forms necessary to be tested for COVID-19, and, for any

class member that does not consent to be tested for COVID-19 and is unwilling to sign all consent forms

necessary to be tested for COVID-19, state all reasons why the class member does not consent and is

unwilling to sign such consent forms.

       2.      For each putative class member, state whether the class member wears a mask at all times

during each day (except as may be necessary to move the mask to eat, bathe, or brush teeth) and, for any

class member that does not wear a mask at all times during each day, state all times during each day

when the class member does not wear a mask and for how long the class member does not wear a mask,

how close the class member is to any other person during those times, and all reasons why the class

member does not wear a mask.



DATED: July 17, 2020
                                                    DAVID L. ANDERSON
                                                    United States Attorney

                                                    s/Shiwon Choe
                                                    SHIWON CHOE
                                                    Assistant United States Attorney

                                                    Attorneys for Federal Defendants




FED. DEFS.’ FIRST SET OF INTERROGS. TO PLS.
No. 3:20-cv-02731-VC                                                                            4
        Case 3:20-cv-02731-VC Document 760-1 Filed 10/20/20 Page 6 of 6




                                    CERTIFICATE OF SERVICE
       I hereby certify that on this 17th day of July 2020, a true and correct copy of Federal Defendants’

First Set of Interrogatories was served via electronic mail on Marty Schenker, counsel for Plaintiffs.


                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     s/Shiwon Choe
                                                     SHIWON CHOE
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




FED. DEFS.’ FIRST SET OF INTERROGS. TO PLS.
No. 3:20-cv-02731-VC                                                                              5
